DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/15/2022 was filed on or after the effective filing date of the instant application on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10779040. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claims 10 and 15 correspond to the patent claim 16.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11290780. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
Claims 2-9 correspond to the patent claims 2-9 respectively.
Claims 10-12 correspond to the patent claim 10.
Claims 13-14 correspond to the patent claims 13-14 respectively.
Claims 15-16 correspond to the patent claims 11-12 respectively.
Claims 17-20 correspond to the patent claims 15-18 respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al (US 2003/0228130) in view of Sharifi et al (US 2017/0366587) and further in view of Salomons (US 2011/0258336).
Regarding claim 1, Tanikawa discloses a device, comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figures 1 and 5), comprising:
identifying a first group of portions of an advertisement that is to be presented by a user equipment is not skippable and a second group of portions of the advertisement is skippable; retrieving, based on the identifying, the first group of portions of the advertisement according to a first network parameter; and retrieving, based on the identifying, the second group of portions of the advertisement according to a second network parameter (Figures 3, 7 and 16-18; ¶ [0081]-[0083], ¶ [0097]-[0107], ¶ [0181]-[0182], ¶ [0198]-[0199] and ¶ [0211]-[0214]).
Tanikawa is silent about each of the first group of portions is larger than each of the second group of portions, and ceasing the retrieving of the second group of portions of the advertisement in response to receiving a request to skip the second group of portions of the advertisement.
Sharifi discloses a group of portions of content item is larger than other group of portions of the content item in term of higher video resolution, e.g. a larger number of pixels, a larger number of frames per second, a larger number of samples per second, and/or any other suitable metric (¶ [0070]-[0078]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa system with the teaching of Sharifi, so to reduce bandwidth constraints in transmitting content with corresponding different larger or smaller groups of portions.
Salomons discloses ceasing the retrieving of the second group of portions of the advertisement in response to receiving a request to skip the second group of portions of the advertisement (¶ [0032]-[0034] and ¶ [0053]-[0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa in view of Sharifi with the teaching of Salomons, so to provide desired media segments without streaming extraneous or unwanted portions of content in the benefits of reduce bandwidth constraints.

Regarding claim 2, Tanikawa in view of Sharifi and further in view of Salomons discloses the device as discussed in the rejections of claim 1. The combined system further discloses wherein the operations comprise presenting a first portion of the second group of portions of the advertisement (taught by Tanikawa; Figures 10 and 16; ¶ [0025]-[0026]).

Regarding claim 3, Tanikawa in view of Sharifi and further in view of Salomons discloses the device as discussed in the rejections of claim 2. The combined system further discloses wherein the operations comprise identifying a time duration of playback of the second group of portions of the advertisement corresponding to a time the request is received resulting in an identified time duration of playback (taught by Tanikawa; Figures 3 and 7; ¶ [0016]-[0017], ¶ [0106] and ¶ [0230]).

Regarding claim 4, Tanikawa in view of Sharifi and further in view of Salomons discloses the device as discussed in the rejections of claim 3. The combined system further discloses ceasing presenting of the second group of portions of the advertisement after the identified time duration of playback (taught by Tanikawa; ¶ [0016]-[0017]; and taught by Salomons; ¶ [0032]-[0034] and ¶ [0053]-[0056]).

Regarding claim 7, Tanikawa in view of Sharifi and further in view of Salomons discloses the device as discussed in the rejections of claim 1. The combined system further discloses wherein the operations comprise retrieving media content, wherein the retrieving of the media content is performed prior to the retrieving of the second group of portions of the advertisement (taught by Tanikawa; Figures 2 and 6).

Regarding claim 8, Tanikawa in view of Sharifi and further in view of Salomons discloses the device as discussed in the rejections of claim 1. The combined system further discloses wherein the first network parameter and the second network parameter are associated with network bandwidth (taught by Salomons; Figure 2 and ¶ [0005]-[0006]).

Regarding claim 9, Tanikawa in view of Sharifi and further in view of Salomons discloses the device as discussed in the rejections of claim 1. The combined system further discloses wherein each of the first group of portions of the advertisement has a higher resolution than each of the second group of portions of the advertisement (taught by Salomons; ¶ [0074]-[0078]).

Regarding claim 10, Tanikawa discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
identifying a plurality of portions of a media content, wherein the plurality of portions of the media content comprises a group of skippable portions of media content and a group of non-skippable portions of media content; retrieving a first portion of the group of skippable portions of media content according to a first network parameter; presenting the first portion of the group of skippable portions of media content; and retrieving a second portion of the group of skippable portions of media content according to a second network parameter (Figures 16-18; ¶ [0081]-[0083], ¶ [0097]-[0107], ¶ [0181]-[0182], ¶ [0198]-[0199] and ¶ [0211]-[0214]).
Tanikawa is silent about each of the group of non-skippable portions is larger than each of the group of skippable portions, and ceasing the retrieving of the second portion of the group of skippable portions of media content in response to receiving a request to skip the group of skippable portions of the media content.
Sharifi discloses a group of portions of content item is larger than other group of portions of the content item in term of higher video resolution, e.g. a larger number of pixels, a larger number of frames per second, a larger number of samples per second, and/or any other suitable metric (¶ [0070]-[0078]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa system with the teaching of Sharifi, so to reduce bandwidth constraints in transmitting content with corresponding different larger or smaller groups of portions.
Salomons discloses ceasing the retrieving of the second portion of the group of skippable portions of media content in response to receiving a request to skip the group of skippable portions of the media content (¶ [0032]-[0034] and ¶ [0053]-[0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa in view of Sharifi with the teaching of Salomons, so to provide desired media segments without streaming extraneous or unwanted portions of content in the benefits of reduce bandwidth constraints. 

Regarding claim 11, Tanikawa in view of Sharifi and further in view of Salomons discloses the non-transitory, machine-readable medium as discussed in the rejections of claim 10. The combined system further discloses retrieving the group of non-skippable portions of media content according to a third network parameter (taught by Tanikawa; Figures 16-18; ¶ [0081]-[0083], ¶ [0097]-[0107], ¶ [0181]-[0182], ¶ [0198]-[0199] and ¶ [0211]-[0214]).

Regarding claim 12, Tanikawa in view of Sharifi and further in view of Salomons discloses the non-transitory, machine-readable medium as discussed in the rejections of claim 11. The combined system further discloses presenting the group of non-skippable portions of media content on a user equipment based on the retrieving of the group of non-skippable portions of media content (Tanikawa’s Figures 13-14 and 16).

Regarding claim 13, Tanikawa in view of Sharifi and further in view of Salomons discloses the non-transitory, machine-readable medium as discussed in the rejections of claim 11. The combined system further discloses wherein the retrieving of the group of non-skippable portions of media content is performed prior to the retrieving of the group of skippable portions of media content (Tanikawa’s Figures 2 and 6).

Regarding claim 14, Tanikawa in view of Sharifi and further in view of Salomons discloses the non-transitory, machine-readable medium as discussed in the rejections of claim 11. The combined system further discloses wherein the first network parameter, the second network parameter, and third network parameter are associated with network bandwidth (taught by Salomons; Figure 2 and ¶ [0005]-[0006]).

Regarding claim 15, Tanikawa in view of Sharifi and further in view of Salomons discloses the non-transitory, machine-readable medium as discussed in the rejections of claim 10. The combined system further discloses wherein the group of skippable portions of media content includes an advertisement (Tanikawa’s Figures 17-18; and taught by Salomons; ¶ [0032] and ¶ [0053]).

Regarding claim 16, Tanikawa in view of Sharifi and further in view of Salomons discloses the non-transitory, machine-readable medium as discussed in the rejections of claim 10. The combined system further discloses wherein the group of skippable portions of media content includes an introduction associated with the media content (taught by Tanikawa; ¶ [0012]-[0013]; ¶ [0082]-[0083] and ¶ [0097]-[0099]).

Regarding claim 17, Tanikawa in view of Sharifi and further in view of Salomons discloses the non-transitory, machine-readable medium as discussed in the rejections of claim 10. The combined system further discloses wherein each of the group of non-skippable portions of media content has a higher resolution than the second portion of the group of skippable portions of media content (taught by Salomons; ¶ [0074]-[0078]).

Regarding claim 18, Tanikawa in view of Sharifi and further in view of Salomons discloses the non-transitory, machine-readable medium as discussed in the rejections of claim 10. The combined system further discloses wherein the first portion of the group of skippable portions of media content has a higher resolution than the second portion of the group of skippable portions of media content (taught by Salomons; ¶ [0074]-[0078]).

Regarding claim 19, Tanikawa discloses a method, comprising:
identifying, by a processing system including a processor, a plurality of portions of a media content, wherein the plurality of portions of the media content comprises a group of skippable portions of media content and a group of non-skippable portions of media content; retrieving, by the processing system, a first portion of the group of skippable portions of media content; retrieving, by the processing system, the group of non-skippable portions of media content; and retrieving, by the processing system, a second portion of the group of skippable portions of media content (Figures 3, 7 and 16-18; ¶ [0081]-[0083], ¶ [0097]-[0107], ¶ [0181]-[0182], ¶ [0198]-[0199] and ¶ [0211]-[0214]). 
Tanikawa is silent about each of the group of non-skippable portions is larger than each of the group of skippable portions, the group of non-skippable portions of media content has a higher resolution than the second portion of the group of skippable portions of media content, the first portion of the group of skippable portions of media content has a higher resolution than the second portion of the group of skippable portions of media content; and ceasing the retrieving of the second portion of the group of skippable portions of media content in response to receiving a request to skip the group of skippable portions of the media content.
Sharifi discloses a group of portions of content item is larger than other group of portions of the content item in term of higher video resolution, e.g. a larger number of pixels, a larger number of frames per second, a larger number of samples per second, and/or any other suitable metric (¶ [0070]-[0078]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa system with the teaching of Sharifi, so to reduce bandwidth constraints in transmitting content with corresponding different larger or smaller groups of portions.
Salomons discloses ceasing the retrieving of the second portion of the group of skippable portions of media content in response to receiving a request to skip the group of skippable portions of the media content (¶ [0032]-[0034] and ¶ [0053]-[0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanikawa in view of Sharifi with the teaching of Salomons, so to provide desired media segments without streaming extraneous or unwanted portions of content in the benefits of reduce bandwidth constraints. 

Regarding claim 20, Tanikawa in view of Sharifi and further in view of Salomons discloses the method as discussed in the rejections of claim 19. The combined system further discloses wherein the group of skippable portions of media content includes an advertisement (Tanikawa’s Figures 17-18; and taught by Salomons; ¶ [0032] and ¶ [0053]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al (US 2003/0228130) in view of Sharifi et al (US 2017/0366587) and further in view of Salomons (US 2011/0258336) as applied to claim 3 above, and further in view of Brase et al (US 2009/0106356).
Regarding claim 5, Tanikawa in view of Sharifi and further in view of Salomons discloses the device as discussed in the rejections of claim 3. The combined system further discloses identifying a time position of the second portion of the advertisement after the time duration of playback (taught by Tanikawa; ¶ [0016]-[0017] and ¶ [0230]), but is silent about identifying a byte position of a first frame of the second group of portions of content.
Brase discloses identifying a byte position of a first frame of the second group of portions of content to be downloaded (¶ [0026]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Tanikawa, Sharifi and Salomons with the teaching of Brase, so to provide an alternative way of identifying portions of content as a matter of engineering choices.

Regarding claim 6, Tanikawa in view of Sharifi, Salomons and further in view of Brase discloses the device as discussed in the rejections of claim 5. The combined system further discloses identifying metadata associated with the second group of portions of the advertisement; and calculating the byte position according to the metadata (taught by Brase; ¶ [0025]-[0028]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421